Title: From Hannah Phillips Cushing to Abigail Smith Adams, 23 March 1803
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



My Dear Madam
Washington the 23rd. of March 1803.

It was my intention when I left Boston to have written to you as soon as my spirits were in some measure composed for the death of my much loved Brother, who, I little thought when we last met, had closed his eyes forever on this World, which at once has blasted all those pleasing hopes & desires, of again seeing each other, & of holding sweet converse together. It was the heighth of my ambition that he should return with property, sufficient to pay off his debts, cent, for cent, & that was his only motive in leaving his family, & Country. He was pleasing himself with the idea of returning in the Spring, when on the 4th. October he was siesed with a violent fever, which put an end to his existence here, on the 14th, at Savannah in Georgia. This life will be dear to me as long as that of my husband, & my own reason, & health are continued. At present I am blessed with many near & dear connexions & valuable friends; You my dear Madam are the first among the latter. I have great reason to speak of mercies, as well as judgments. Mr Cushing was taken suddenly ill of a putrid billious fever, on the 3rd. Feby, &   on the 8th. Dr May despaired of his recovery, but in the morg of 9th, his fever broke, & did not rise so high afterwards. He was confined to his room for more than 30 days. We have experienced great attention from Judge Cranch & others, but he was the only person that I admited in the room to sit one moment for ten days. We came here 20th. Jany. Dined at the Presidents 31st. He enquired after your health, but not one word after our late & good President. How changed the Scene. The next day we went to Alexandria to see Mr & Mrs Charles Lee. She was very unwell, & still is so. They asked affectionately after you & yours. The last three weeks have passed with more rapidity than I expected. Yesterday week was the first of Mr. C’s riding out, we have had several pleasant excursions since. The weather was delightful. I frequently had my windows up, & no fire in the room. Vegatation is coming on rapidly. The Peach Trees are in blossom. We intended to have been on the wing tomorrow with our faces to the Eastward, but having a heavy rain last night, we shall defer it till 26th. I think we shall leave the seat of Government with more joy than ever. The Chief Justice requested me to present his best respects to you & the President. He said that he always asked & heard with pleasure of your welfare. Mr Tracey went to Baltimore last week, with some idea of taking passage for Charleston S. C. being fearful of our climate before May. His health though better is still very critical, & he does not calculate upon living but a short time. It is said however that he does more business in the Senate, than any two. We hope to have the pleasure of seeing you in May, on our way to Portsmouth. I took tea with Mrs Cranch 19th. & saw the Constellation coming up the Ean. Branch, to join six of her sister Frigates lying in the mud. His Majesty is expected from Monticelli in April. Last week I accompanied Mrs Carroll & Mrs Fendal (sister of Mr C Lee) to see the Presidents House. I was much irritated at the impertinence of a Frenchman who is left chargé des affairs. He affirmed that Mr Jefferson purchased every thing which did not come from Philadelphia, & out of his own private pocket money too. There were several of the crimson damask chairs in the oval room below, which he also  He can L like his Master. Mrs Law intends going to Boston this summer in company with Secretary Smith & family. Mrs Lewis passed three weeks here. She was in very ill health for some months after the death of Mrs Washington, but is now very hearty. She & Mr Lewis expressed a great desire to go to New England to reside. Judge & Mrs Cranch Mr & Mrs Dalton & their families are well. Mr Cushing joins me in best respects to you & the President wishing you health & happiness. Our kind rememberance to Mr & Mrs Cranch & Miss Smith.
H Cushing